ORDER

ON PETITION FOR PERMISSION TO APPEAL
LINN, Circuit Judge.
Pioneer Hi-Bred International, Inc. petitions for permission to appeal, pursuant to 28 U.S.C. § 1292(b),(c)(1), a March 20, 2001 order and judgment of the United States District Court for the Eastern District of Missouri. Monsanto Company re*892sponds. Pioneer also appeals pursuant to the district court’s certification of the March 20, 2001 judgment as final, pursuant to Fed.R.CivP. 54(b).
Monsanto sued Pioneer for breach of contract, patent infringement, and misappropriation of trade secrets. The district court granted Monsanto’s motion for partial summary judgment, resolving the contract claim. The district court first certified its decision for interlocutory appeal under 28 U.S.C. § 1292(b) and subsequently amended its judgment to include an express certification under Fed.R.Civ.P. 54(b).
In light of the district court’s certification under Rule 54(b), it appears that Pioneer’s petition for permission to appeal is unnecessary.
Accordingly,
IT IS ORDERED THAT:
Pioneer’s petition for permission to appeal is denied as unnecessary.